Case: 20-1783   Document: 60 Page:
          Case 1:19-cv-10749-FDS    1  Date
                                 Document 61 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 1 of ID:
                                                                        1 6447083




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________
 No. 20-1783

           JAMES ROBINSON, on behalf of himself and all others similarly situated,

                                       Plaintiff, Appellee,

                                                v.

                          NATIONAL STUDENT CLEARINGHOUSE,

                                      Defendant, Appellee,

                                      PAÚL CAMARENA,

                                       Objector, Appellant.
                                      __________________

                                          JUDGMENT

                                  Entered: September 17, 2021

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's Final Approval Order is affirmed.


                                                     By the Court:

                                                     Maria R. Hamilton, Clerk


 cc: David G. Thomas, Lisa Marie Simonetti, Paul Camarena, Anthony Francisco Cruz, Stuart T.
 Rossman, Persis S. Yu, James A. Francis, John Soumilas
